UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7380



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHON CONNER WILLIAMS, a/k/a Baby Boy,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CR-99-659)


Submitted:   January 13, 2006             Decided:   January 31, 2006


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shon Conner Williams, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Shon Conner Williams, a federal prisoner, seeks to appeal

the district court’s order dismissing his petition for writ of

error coram nobis as an unauthorized successive motion under 28

U.S.C. § 2255 (2000).   The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.       28 U.S.C.

§ 2253(c)(1) (2000); Jones v. Braxton, 392 F.3d 683 (4th Cir.

2004).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”         28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that Williams has not made the

requisite    showing.    Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              DISMISSED




                                - 2 -